Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 12/28/21, Applicant amended claims 1, 4-6, 8-9, 12, 14-16, and 18-19, canceled claims 2-3, and added no new claims.  Claims 1 and 4-210 are presented for examination.

Amendments to the Claims
Please amend claims 1, 4-5, 7, 10, 15, and 17 as follows:
1. (Currently Amended) A server device, comprising: 
a network interface configured to communicate with an external electronic device operated by a service provider providing a first service, the network interface comprising a receiver and a transmitter; 
a memory configured to store a user profile including an item; and 
a processor operatively connected to the network interface and the memory, 
wherein the processor is configured to: 
	control the receiver included in the network interface to receive a query message associated with the user profile from the external electronic device through a communication channel established between the server device and the external electronic device, 
	when the query message corresponds to the item included in the user profile, control the transmitter included in the network interface to transmit a first response message including the item to the external electronic device through the communication channel and 
	when the query message does not correspond to the item, generate a new item, which corresponds to the query message and which is not included in the user profile, and control the transmitter included in the network interface to transmit a second response message determined based on the new item, to the external electronic device, 
	wherein the user profile includes afirst index,
	wherein the item is matched with the first index, and
	wherein the processor is further configured to:
	extract a keyword included in the query message,
	select asecond index in which a correlation indicating a relationship between the keyword and the second index is not less than a specified value, and
	generate the new item based on at least one item included in the selected second index.

4. (Currently Amended) The server device of claim 1, wherein the processor is further configured to: when a value defined between the keyword and the second index is not less than a threshold value based on numerical data indicating the relationship, determine that the second index is associated with the keyword.

5. (Currently Amended) The server device of claim 1, wherein the processor is further configured to: when the keyword included in the query message coincides with a third index, transmit a stored item corresponding to the third index as the first response message to the external electronic device.

7. (Currently Amended) The server device of claim 6, wherein the processor is further configured to: 
when a value defined between the keyword and the second index is less than a threshold value based on numerical data indicating the relationship, determine that an associated index associated with the keyword is not present; and
when the associated index is not present, add the additional index or the additional item to the memory.

10. (Currently Amended) The server device of claim 6, 
wherein the memory stores an analysis module corresponding to the additional index or the additional item, and 
wherein the processor is further configured to: set a value corresponding to the additional item based on the analysis module and the second index.

15. (Currently Amended) A system comprising: 
a network interface comprising a receiver and a transmitter; 
a processor operatively connected to the network interface; and 
a memory operatively connected to the processor, 
wherein the memory is configured to store a user profile including a plurality of indexes and a plurality of items associated with the plurality of indexes, wherein the plurality of items are included in a user-selected category, and 
wherein the memory stores instructions that, when executed, cause the processor to: 
	control the receiver included in the network interface to receive a query message associated with the user profile from an external server; 
	when the query message is not associated with an index among the plurality of indexes, identify a relationship between 
	determine a response message to the query message based at least partly on the relationship; and 
	control the transmitter included in the network interface to transmit the response message to the external server 
	wherein the user profile is generated based on a user selection of the category that includes the plurality of items.

17. (Currently Amended) The system of claim 15, wherein the relationship includes a value indicating a correlation corresponding to an item of the plurality of items.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for generating a user profile: when the query message does not correspond to the item, generate a new item, which corresponds to the query message and which is not included in the user profile, and control the transmitter included in the network interface to transmit a second response message determined based on the new item, to the external electronic device, wherein the user profile includes an index, wherein the item is matched with the index, and extract a keyword included in the query message, select an index in which a correlation indicating a relationship between the keyword and the index is not less than a specified value, and generate the new item based on at least one item included in the selected index, and wherein the user profile is generated based on a user selection of the category that includes the plurality of items.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for generating a user profile.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Agarwal et al (US 20160063121) teaches matching keywords in a search query to search indexes in member profiles, does not teach generating a new index entry corresponding to the query message and which is not included in the user profile or an index correlating a relationship between the keyword and an index (paragraph 0024); and 
	Fables et al (US 20020024532) teaches creating a user profile for a user when searching a database, does not teach generating a new index entry corresponding to the query message and which is not included in the user profile or an index correlating a relationship between the keyword and an index (paragraphs 0004-0015).

Response to Applicant’s Remarks
Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting mental processes without significantly more, in view of amendments to independent claims 1 and 15, Examiner believes these claims now recite significantly more than the recited mental process steps and these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/23/22